
	

114 HJ 32 IH: Proposing an amendment to the Constitution of the United States relating to marriage.
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Mr. Huelskamp (for himself, Mr. Duncan of South Carolina, Mr. Pitts, Mr. Palazzo, Mr. King of Iowa, Mr. Weber of Texas, Mr. Hudson, Mr. Fleming, Mr. Wilson of South Carolina, Mr. Jones, Mr. Latta, Mr. Allen, Mr. Hultgren, Mr. Sam Johnson of Texas, Mr. Jody B. Hice of Georgia, Mr. Pittenger, Mr. Babin, Mr. Pearce, Mr. LaMalfa, Mr. Harris, Mr. Grothman, Mr. Gohmert, Mr. Flores, Mr. Walberg, Mr. Jordan, Mr. Rothfus, Mr. Neugebauer, Mr. Westerman, Mr. Kelly of Pennsylvania, and Mr. Gibbs) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to marriage.
	
	
 1.Short titleThis joint resolution may be cited as the Marriage Protection Amendment. 2.Constitutional amendmentThe following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Marriage in the United States shall consist only of the union of a man and a woman. Neither this Constitution, nor the constitution of any State, shall be construed to require that marriage or the legal incidents thereof be conferred upon any union other than the union of a man and a woman.
					.
		
